Citation Nr: 1439763	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a peripheral vascular disease.

2.  Entitlement to service connection for kidney disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  

The Veteran provided testimony via a videoconference hearing before the undersigned in April 2014.  



FINDINGS OF FACTS

1.  The Veteran is service-connected for type II diabetes mellitus.  

2.  The Veteran has diabetic nephropathy (a kidney disease) and peripheral edema due to venous insufficiency due to diabetes mellitus.


CONCLUSION OF LAW

Diabetic nephropathy and peripheral edema due to venous insufficiency were caused by or the result of a service-connected disorder (type II diabetes mellitus).  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for peripheral vascular disease associated with diabetes mellitus and renal involvement with systemic disease process (kidney disease) also associated with diabetes mellitus.  He maintains that he has been diagnosed with a kidney disorder and vascular disease that he believes is secondary to his service-connected diabetes mellitus.  

In May 2011, the Veteran underwent a VA examination with respect to his diabetes mellitus.  The medical doctor was tasked to discover the severity of the Veteran's diabetes mellitus and to also comment on whether the disorder had produced any conditions that would be associated with or secondary to the diabetes disorder.  Upon completion of the examination, the medical doctor diagnosed the Veteran as suffering from diabetic nephropathy and diabetic edema due to venous insufficiency.  Both disorders were, per the examiner, secondary to or caused by or the result of the Veteran's service-connected diabetes mellitus. There are no other medical opinions or hypotheses contained in the claims folder with respect to the claimed disorders.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service, or is secondary to or caused by a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection requires evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); and, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no dispute that the Veteran now suffers from peripheral edema and diabetic nephropathy.  Moreover, there is a well-reasoned opinion that hypothesizes that the disorders are secondary to a service-connected disorder.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors; whether the opinion was fully informed; whether the opinion is definitive; and whether it is supported by a sufficient rationale that can be weighed against contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA opinion was provided by physician who provided a lengthy and detailed analysis of the Veteran's various disorders, the manifestations produced by each condition, and then provided an unvarnished, direct assertion concerning the etiology of the two disorders.  As such, the Board finds that the VA opinion is, therefore, probative and supportive of the Veteran's assertions.  Inasmuch as the most probative evidence is in favor of the claim, service connection for peripheral edema due to venous insufficiency and diabetic nephropathy, both secondary to the Veteran's service-connected type II diabetes mellitus, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for a peripheral vascular disease, diagnosed as peripheral edema due to venous insufficiency, is granted.

2.  Entitlement to service connection for kidney disease is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


